Citation Nr: 0404925	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  04-01 748	)	DATE
	)
	)






THE ISSUE

Whether a May 24, 2002 Board of Veterans' Appeals (Board) 
decision denying entitlement to an effective date prior to 
January 25, 1993 for the assignment of a total disability 
evaluation based upon individual unemployability (TDIU) 
should be reversed on the grounds of clear and unmistakable 
error (CUE).






ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) following the receipt of the veteran's May 2002 
request for reconsideration of the noted May 2002 Board 
decision.  Such reconsideration was denied in a July 2003 
letter, and the veteran's December 2003 request for 
reconsideration on the basis of CUE followed.


FINDINGS OF FACT

1.  In a decision issued on May 24, 2002, the Board denied 
entitlement to an effective date prior to January 25, 1993 
for the assignment of TDIU.

2.  The record does not suggest that any of the correct 
facts, as they were known at the time of the May 2002 
decision, were not before the Board at the time of that 
decision.

3.  The May 2002 decision did not involve improper 
application of statutory and regulatory provisions extant at 
the time of that decision.


CONCLUSION OF LAW

The May 24, 2002 decision, in which the Board denied 
entitlement to an effective date prior to January 25, 1993 
for the assignment of TDIU, does not contain CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
moving party's allegations of CUE.  The United States Court 
of Appeals for Veterans Claims (Court) has determined that 
CUE claims are not conventional appeals; rather, such claims 
are requests for revisions of previous decisions.  A claimant 
alleging CUE is not pursuing a claim for benefits, but rather 
is collaterally attacking a final decision.  While CUE, when 
demonstrated, may result in reversal or revision of a final 
decision on a claim for benefits, it is not by itself a claim 
for benefits.  See Livesay v. Principi, 15 Vet. App. 165 
(2001).  

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111 (West 2002).  A decision of the Board that 
revises a prior Board decision on the grounds of clear and 
unmistakable error has the same effect as if the decision had 
been made on the date of the prior decision.  38 C.F.R. § 
20.1406 (2003).

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The record to be reviewed for clear and unmistakable error in 
a prior Board decision must be based on the record and the 
law that existed when that decision was issued. To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) a failure to fulfill VA's duty to assist the 
veteran with the development of facts relevant to his or her 
claim; or (3) a disagreement as to how the facts were weighed 
or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not 
encompass the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).  

Prior decisions issued by the Court in regard to the issue of 
CUE in an RO rating decision provide a further framework for 
determining whether CUE exists in a Board decision.  In 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)), the Court 
stated that for clear and unmistakable error to exist, (1) 
"[e]ither the correct facts, as they were known at that time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated), 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."   Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993). A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
See Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Here, the veteran contends that because she was granted 
earlier effective dates for several other evaluations that 
resulted in a combined 60 percent evaluation prior to 1993, 
it was incumbent upon the Board to assign an earlier 
effective date for TDIU.  

Under the laws and regulations effective at the time of the 
May 2002 Board decision, the effective date of an evaluation 
and award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
was to be fixed in accordance with the facts found, but would 
not be earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400 (2001).  Furthermore, 38 U.S.C.A. § 5110(b)(2) 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date would be the earliest date as of which it was factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (providing that, if the claim is not 
received within one year from such date, the effective date 
is the date of receipt claim).  As such, determining whether 
an effective date assigned for an increased evaluation is 
proper under the law required: (1) a determination of the 
date of the receipt of the claim for the increased 
evaluation, and (2) a review of all the evidence of record to 
determine when an increase in disability was 
"ascertainable."  Hazan v. Gober, 10 Vet. App. 511, 521 
(1992).

Also, under the laws and regulations effective at the time of 
the May 2002 Board decision, the date of receipt of a claim 
was the date on which a claim, information, or evidence is 
received by VA.  38 C.F.R. § 3.1(r) (2001).  "Claim" was 
defined broadly to include a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2001). Any communication indicating an intent to 
apply for a benefit under the laws administered by VA could 
be considered an informal claim provided it identified, but 
not necessarily with specificity, the benefit sought.  38 
C.F.R. § 3.155(a) (2001).  

In its May 2002 decision, the Board noted that the RO first 
received an informal TDIU claim in March 1993.  In May 1993, 
after receiving the veteran's informal TDIU claim, the RO 
forwarded the veteran a VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability).  However, the veteran's claim for increased 
compensation based on unemployability, VA For 21-8940 was not 
received until October 1996.  As the veteran did not complete 
and return this form by May 1994, within one year of the date 
that it was sent, under 38 C.F.R. § 3.155(a), the Board 
determined that the form could not be considered filed as of 
March 1993, the date of receipt of the informal claim.  
Rather, the Board determined the date of receipt of the 
veteran's TDIU claim was October 1996.  The Board noted that, 
under applicable laws and regulations, an effective date for 
TDIU could be assigned one year prior to the receipt date of 
the veteran's TDIU claim if entitlement was shown during that 
period.  However, the Board noted that in this case, the RO 
had already assigned the effective date of January 25, 1993 
for the award of TDIU, which was several years beyond that 
one-year period. Accordingly, the Board noted that it could 
not assign an earlier effective date for the TDIU grant and 
denied the veteran's claim.

In reviewing the facts of this case, the Board observes that 
there is no indication, and the veteran has not alleged, that 
the correct facts, as they were known at the time, were not 
before the Board at the time of the issuance of the May 2002 
decision.  There is also no indication that the correct laws 
and regulations were incorrectly applied.  In fact, the Board 
applied the provisions of the laws and regulations concerning 
effective dates for increases and found that the evidence of 
record did not support the veteran's claim.  

The Board is aware that the veteran has argued in her May 
2002 claim that, because she was granted earlier effective 
dates for several other evaluations that resulted in a 
combined 60 percent evaluation prior to 1993, it was 
incumbent upon the Board to assign an earlier effective date 
for TDIU.  As noted above, however, the mere 
misinterpretation of facts, as alleged by the veteran, does 
not constitute CUE.  Similarly, a disagreement as to how the 
facts were weighed or evaluated does not constitute CUE.  See 
38 C.F.R. § 20.1403(d).  Moreover, any failure on the part of 
VA to fulfill its duty to assist the veteran with the 
development of facts pertinent to her claim does not 
constitute CUE.  Id.

In short, there is no indication that the Board failed to 
correctly apply the statutory and regulatory provisions 
extant at the time of the May 2002 decision to the correct 
facts as they were known at the time that this decision was 
issued.  In the absence of the kind of error of fact or law 
which would compel the conclusion that the disposition of any 
of the veteran's claim would have been manifestly different 
but for error, there is simply no basis upon which to find 
CUE in the Board's May 2002 decision.  The veteran's motion 
with regard to this decision must, therefore, be denied.


ORDER

The May 24, 2002 Board decision denying entitlement to an 
effective date prior to January 25, 1993 for the assignment 
of TDIU does not contains clear and unmistakable error, and 
the veteran's motion is denied.



                       
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



